DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 4/2/2020. Claims 1-21 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“test system” is a processor, as disclosed in applicant’s specification, paragraphs [0051] and [0064] (PGPub), and FIG. 3, test system-340;
“data storage device” is memory, as disclosed in applicant’s specification, paragraphs [0052-0053] and [0065-0067], and FIG. 3, governing data set-342 and results data set-344; and
“comparison module” is hardware, software, or a combination thereof, as disclosed in applicant’s specification, paragraphs [0053] and [0061-0062], and FIG. 3, comparison module-345.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-7, step 1 analysis, the subject matter of claims 1-7 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-7 are directed to a method.
Claims 1-7 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 1-7 are directed to a method to operate a simulation in accordance with a scenario across multiple occurrences, compare collected data regarding behavior of an agent in the scenario with a governing data set for the scenario, and determine an amount of deviation between the collected data and the governing data set. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed determination may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 1-7 are not rejected under 35 U.S.C. 101.

Regarding claims 8-14, step 1 analysis, the subject matter of claims 8-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 8-14 are directed to a system having structure (a non-transitory memory and at least one processor).
Claims 8-14 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 8-14 are directed to a system to operate a simulation in accordance with a scenario across multiple occurrences, compare collected data regarding behavior of an agent in the scenario with a governing data set for the scenario, and determine an amount of deviation between the collected data and the governing data set. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any system of organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed determination may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 8-14 are not rejected under 35 U.S.C. 101.
Regarding claims 15-21, step 1 analysis, the subject matter of claims 15-21 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 15-21 are directed to a system having structure (applicant’s specification defines the test system as a processor, and the data storage device as a memory device).
Claims 15-21 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 15-21 are directed to a system to execute a simulation in accordance with a scenario across multiple occurrences of the simulation, compare collected data regarding behavior of an agent in the scenario with a governing data set for the scenario, and determine an amount of deviation between the collected data and the governing data set. The 
(See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 8, line 5, “the scenario” lacks antecedent basis.
Claims 9-14 depend on claim 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US-2020/0310403-A1, hereinafter Huang).
Regarding claim 1, Huang discloses:
provide a scenario governing behavior of an agent in the simulation (paragraphs [0026-0029] and FIG. 2, simulation core-250, and non-player character (NPC) entity-274);
operate the simulation in accordance with the scenario across multiple occurrences (paragraphs [0026-0035]; FIG. 2, simulation core-250, MovingState component-264, focus vehicle entity-272, and NPC entity-274; and FIG. 3, database-330, start-380, initialize-382, terminated? - 384, one frame-386, and time controller-388);
collect data regarding behavior of the agent in the scenario for each occurrence (paragraphs [0041-0046] and FIG. 5, configuring a primary vehicular model with an algorithm-510, calculating one or more trajectories for each of one or more secondary vehicular models that exclude the algorithm-520, configuring the one or more secondary vehicular models with a corresponding trajectory of the one or more trajectories-530, and generating an updated algorithm based on running a simulation of the primary vehicular model interacting with the one or more secondary vehicular models that conform to the corresponding trajectory in the simulation-540);

report an out-of-bounds condition to a system user (paragraph [0029], the simulation completes with a simulation report being stored on an output database); and
when results of the determination indicate that the behavior of the agent in the scenario deviates from the agent behavior in the governing data set scenario by more than a predetermined amount (paragraph [0043]).
Regarding claims 2 and 9, Huang further discloses:
further comprising storing data collected regarding behavior of the agent in the scenario for a selected occurrence as the governing data set (paragraphs [0026-0029]; FIG. 2, simulation core-250, MovingState component-264, focus vehicle entity-272, and NPC entity-274; and FIG. 3, initialize-382).
Regarding claims 3, 10 and 17, Huang further discloses:
wherein comparing collected data with the governing data set comprises comparing collected data regarding behavior of the agent in the scenario for an occurrence subsequent to the selected occurrence (paragraphs [0026-0035]; FIG. 2, simulation core-250, MovingState component-264, focus vehicle entity-272, and NPC entity-274; and FIG. 3, database-330, start-380, initialize-382, terminated? - 384, one frame-386, and time controller-388).
Regarding claims 4, 11 and 18, Huang further discloses:
wherein determining an amount of deviation between the collected data and the governing data set comprises (paragraph [0043]); and

Regarding claims 5, 12 and 19, Huang further discloses:
wherein determining an amount of deviation between the collected data and the governing data set comprises (paragraph [0043]); and
measuring a difference between a set of data elements in the collected data and corresponding data elements in the governing data set (paragraphs [0026-0035]; FIG. 2, simulation core-250, MovingState component-264, focus vehicle entity-272, and NPC entity-274; and FIG. 3, database-330, start-380, initialize-382, terminated? - 384, one frame-386, and time controller-388).
Regarding claims 6, 13 and 20, Huang further discloses:
wherein measuring the difference between the set of data elements in the collected data and corresponding data elements in the governing data set comprises determining a difference between a combination of the set of data elements in the collected data and a combination of the corresponding data elements in the governing data set (paragraphs [0026-0035]; FIG. 2, simulation core-250, MovingState component-264, focus vehicle entity-272, and NPC entity-274; and FIG. 3, database-330, start-380, initialize-382, terminated? - 384, one frame-386, and time controller-388).
Regarding claim 8, Huang further discloses:
a non-transitory memory configured to store instructions (paragraphs [0059-0063] and FIG. 6, memory-604);
at least one processor configured to execute the instructions to: (paragraphs [0059-0063] and FIG. 6, processor-602);

collect data regarding behavior of the agent in a scenario for each occurrence (paragraphs [0041-0046] and FIG. 5, configuring a primary vehicular model with an algorithm-510, calculating one or more trajectories for each of one or more secondary vehicular models that exclude the algorithm-520, configuring the one or more secondary vehicular models with a corresponding trajectory of the one or more trajectories-530, and generating an updated algorithm based on running a simulation of the primary vehicular model interacting with the one or more secondary vehicular models that conform to the corresponding trajectory in the simulation-540);
compare collected data regarding behavior of the agent in the scenario with a governing data set for the scenario and determine an amount of deviation between the collected data and the governing data set (paragraph [0043], the one or more secondary vehicular models may be further configured to interact with the primary vehicle, thereby deviating from the pre-calculated trajectories but only by a pre-determined amount); 
report an out-of-bounds condition to a system user (paragraph [0029], the simulation completes with a simulation report being stored on an output database); and
when results of the determination indicate that the behavior of the agent in the scenario deviates from the agent behavior in the governing data set scenario by more than a predetermined amount (paragraph [0043]).



Regarding claim 15, Huang further discloses:
a test system to (paragraphs [0059-0063] and FIG. 6, processor-602);
execute the simulation in accordance with a scenario across multiple occurrences of the simulation (paragraphs [0026-0035]; FIG. 2, simulation core-250, MovingState component-264, focus vehicle entity-272, and NPC entity-274; and FIG. 3, database-330, start-380, initialize-382, terminated? - 384, one frame-386, and time controller-388);
a data storage device to (paragraphs [0059-0063] and FIG. 6, memory-604);
store data regarding behavior of the agent in a scenario for each occurrence (paragraphs [0041-0046] and FIG. 5, configuring a primary vehicular model with an algorithm-510, calculating one or more trajectories for each of one or more secondary vehicular models that exclude the algorithm-520, configuring the one or more secondary vehicular models with a corresponding trajectory of the one or more trajectories-530, and generating an updated algorithm based on running a simulation of the primary vehicular model interacting with the one or more secondary vehicular models that conform to the corresponding trajectory in the simulation-540);
a comparison module to: (paragraphs [0059-0063] and FIG. 6, processor-602);
compare collected data regarding behavior of the agent in the scenario with a governing data set for the scenario and determine an amount of deviation between the collected data and the governing data set (paragraph [0043], the one or more secondary vehicular models may be further configured to interact with the primary vehicle, thereby deviating from the pre-calculated trajectories but only by a pre-determined amount); 
report an out-of-bounds condition to a system user (paragraph [0029], the simulation completes with a simulation report being stored on an output database); and

Regarding claim 16, Huang further discloses:
wherein the data storage device is further configured to store data collected regarding behavior of the agent in the scenario for a selected occurrence as the governing data set (paragraphs [0026-0029]; FIG. 2, simulation core-250, MovingState component-264, focus vehicle entity-272, and NPC entity-274; and FIG. 3, initialize-382).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claims 6, 13 and 20 above, and further in view of Smith et al. (U.S. Patent Number 10,852,721, hereinafter Smith).
Regarding claims 7, 14 and 21, Huang does not disclose weighted combinations of a set of data elements in collected data and a set of data elements in governing data. However, Smith discloses determining motion of an autonomous vehicle based on simulated perception data of simulated objects within a surrounding environment of the autonomous vehicle, including the following features:

Smith teaches that a simulated autonomous vehicle computing system can determine a second state of a simulated object based on weighted vehicle data and weighted data indicative of states of other objects (col. 17, lines 35-62). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the simulated autonomous vehicle computing system using weighted data of Smith into the autonomous vehicle simulation system of Huang. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of focusing the simulation on critical changes. A person of ordinary skill would know that certain data changes are critical to safety (deceleration may be more important than speed, and avoiding a pedestrian may be more important than avoiding another vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levinson et al. (US-2017/0132334-A1) discloses simulating navigation of autonomous vehicles in various simulated environments.
Halder (US-2019/0310650-A1) discloses an autonomous vehicle management system (AVMS) which uses artificial intelligence (AI) based techniques. The AVMS checks how statistically similar an inferring data point is to a distribution of a training dataset.
Isele et al. (US-2020/0150654-A1) discloses a system for providing autonomous vehicular navigation within a crowded environment by executing a stochastic game associated with navigation of the autonomous vehicle and another vehicle within an action space.
Nassar et al. (US-2021/0294944-A1) discloses a system for testing an autonomous or semi-autonomous vehicle in a virtual environment.
Amelunxen et al. (U.S. Patent Number 11,238,674) discloses a method for simulating different traffic situations for an autonomous or semiautonomous test vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667